DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the moisture-absorbing permeable waterproof layers provides comprises a plurality of grid cells cascaded together” in lines 11-12. The limitation is indefinite because it is unclear what “grid cells cascaded together” means, and what structure that requires. The instant specification does not provide any guidance as to the meaning of “grid cells cascaded together”.
Claim 2 contains the trademark/trade name Teflon™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polytetrafluoroethylene, which is listed as a separate option, and, accordingly, the identification/description is indefinite.
Claim 3 is also rejected under 35 U.S.C. 112(b) based on its dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Asano (US 2014/0072793) or, in the alternative, under 35 U.S.C. 103 as obvious over Asano (US 2014/0072793) in view of Williams (US 2006/0117457).
With respect to claims 1-3, Asano teaches a moisture permeable waterproof composite film and a moisture permeable waterproof fabric (waterproof and permeable cloth) having a moisture permeable waterproof composite film (paragraph [0002]). The moisture permeable waterproof film composite is constructed such that it is formed of a laminate comprising at least one layer of porous polytetrafluoroethylene film (permeable waterproof layer), and at least one layer of porous polyurethane film (moisture-absorbing permeable waterproof layer) (paragraph [0016]). The porous layers are provided with a large number of fine pores, each surrounded by nodes and fibrous fibrils (paragraphs [0037], [0042]). Namely, the layers are constructed such that a large number of fine pores are communicated with each other which enable gas to pass from one surface of the porous to the other surface (permeable
The adhesion between the porous polytetrafluoroethylene film (permeable waterproof layer) and the porous polyurethane film (moisture-absorbing waterproof layer attached to an inner side of the first coating layer) can be executed by making use of an adhesive (first permeable coating layer attached to an inner side of the permeable waterproof layer) (paragraph [0051]). The moisture permeable waterproof fabric (waterproof and permeable cloth) is formed of a laminate consisting of an outer material, the moisture permeable waterproof composite film and a lining (cloth) (paragraph [0083]). The outer material is coated with an adhesive, the moisture permeable waterproof composite is superimposed on the adhering surface with the porous polyurethane film (moisture-absorbing permeable waterproof layer) positioned to face the outer material, an adhesive (a second permeable coating layer attached to an outer side of the permeable waterproof layer) coated on the surface of the porous polytetrafluoroethylene film (permeable waterproof layer), and the lining (cloth layer attached to an outer side of the second permeable coating layer) is superimposed on the surface of the porous polytetrafluoroethylene film (permeable waterproof layer) (paragraphs [0089]-[0094]).
With respect to the plurality of grid cells cascaded together, as discussed above Asano teaches the polyurethane film (moisture-absorbing permeable waterproof layer) is waterproof (i.e., water molecules cannot pass through) and moisture-permeable (paragraph [0016]), therefore Asano is interpreted as meeting the aforementioned limitation. Additionally, since the polyurethane film (moisture-absorbing permeable waterproof layer) allows moisture to pass through the layer it is considered moisture-absorbing.
With respect to the adhesive layers (first and second permeable coating layers) being permeable, Asano teaches that the entire laminate and/or fabric is moisture permeable (paragraph first and second permeable coating layers) are also permeable, otherwise the entire laminate would not be permeable.
In the alternative, Williams teaches waterproof and breathable seamed articles which exhibit high levels of durability and allows wearers a high level of flexibility and article strength (paragraph [0001]). The seamed article comprises a first non-textile material comprising a first microporous polymer layer and a first thermoplastic polymer layer; a second non-textile material comprising a second microporous polymer layer and a polymeric layer; and a seam (paragraph [0010]). In a preferred embodiment at least one of the microporous membranes comprises an expanded polytetrafluoroethylene and the first thermoplastic polymeric film layer comprises a thermoplastic polyurethane (paragraphs [0044]-[0045]). The microporous polymer layers and the thermoplastic polymer layer/polymeric layer may be adhered via adhesives (paragraph [0053]). If a breathable area of an article is desired, the adhesive layer must be either a breathable continuous adhesive or a discontinuous adhesive (paragraph [0053]). A breathable adhesive refers to a hydrophilic adhesive which is selected to provide high water vapor transmission as well as good adhesion between the layers (paragraph [0053]).
Since both Asano and Williams teach breathable, waterproof articles comprising layers of polytetrafluoroethylene and polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layers (first and second permeable coating layers) of Asano to be breathable, in order to fulfill the purpose of the laminate of Asano of being moisture permeable while also providing good adhesion between the layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rautenberg (US 4761324) discloses a laminated elastic fabric (abstract). The laminate includes a layer of stretch material having substantial elastic qualities, a polymer film layer being breathable, water-resistant and having elastic qualities, and an adhesive present in substantially discontinuous segments bonding said film layer to said material (abstract). The preferred film layer is polyurethane which is microporous in structure, where the pores are sufficiently large to provide breathability but sufficiently small to provide high water-resistance (col. 2, lines 66-68 and col. 3, lines 18-24).
Boisse (US 5043209) discloses a liner which includes an inner layer of vapor permeable, liquid impermeable material such as microporous Teflon film, microporous polyurethane film or a hydrophilic polymer coating, and an outer layer of a material highly absorptive of both water vapor and liquid (abstract).
Norvell (US 5155867)
Spink (US 6308344) discloses a garment construction comprising an outer waterproof/breathable fabric layer to which is attached a reticulated foam to space the inner surface of the outer garment layer from the ordinary clothes of a wearer of the garment, which is suitably a jacket, to enable air flow within the garment to remove water vapor through vents provided in the garment (abstract). The garment thereby allows the user to perform strenuous activity whilst remaining dry (abstract).
Ellis (US 6511927) discloses a waterproof fabric constructions, and more particularly a waterproof, breathable fabric constructions (abstract). The waterproof breathable fabric construction includes a microporous membrane layer and a nonporous layer (abstract). Cohesion is provided to the fabric construction through the use of both durable and breathable adhesives (abstract).
Ellis (US 2007/0049149) discloses a fabric that can be used in various applications, that is breathable, waterproof, and resistant to common chemicals (abstract). The textile laminate includes a breathable chemical-resistant layer that is adhered to either a microporous membrane layer or a monolithic hydrophilic layer (abstract). The chemical-resistant layer is a hydrophilic polyurethane film that balances the chemical-resistant components of its formulation with the components that provide breathability, such that a textile laminate is created that resists common chemicals while maintaining a high degree of breathability (abstract).
Hottner (US 2018/0215130) discloses waterproof and water vapor permeable laminate, comprising: an first functional layer comprising a first water vapor permeable membrane; a second functional layer comprising a second water vapor permeable membrane; and a water vapor permeable intermediate textile layer arranged in between 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789